DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is the national stage entry of PCT/US2019/020824, filed 05 Mar 2019; and claims benefit of provisional application 62/639,198, filed 06 Mar 2018.

Claims 1-2, 4-5, 9-10, 13-15, 19, 28-32, and 34-38 are pending in the current application. Claims 28-32 and 34-38, drawn to non-elected inventions, are withdrawn. Claims 1-2, 4-5, 9-10, 13-15, and 19 are examined on the merits herein.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-2, 5-6, 9-10, 13-15, and 19, in the reply filed on 08 Sep 2022 is acknowledged.  The traversal is on the ground(s) that the prior art does not teach a mesoporous hybrid siliceous nanoparticle comprising an immune stimulant and an agent to induce ICD.  This is not found persuasive because all elements as arranged in the claim are taught by the cited prior art. As MPEP 2131 provides “The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)” The instant specification does not clearly limit a mesoporous hybrid siliceous nanoparticle to a specific structure or clearly define the term hybrid in this context. As detailed of record, Du et al. teaches monodispersed nanoscale periodic mesoporous organosilica nanoparticles as therapeutic agent delivery system with anticancer drugs loaded onto the mesoporous organosilica nanoparticles, and MOONEY et al. teaches TLR9 agonists and mesoporous silica to give the combined composition for the same use as anticancer drugs. Du et al. teaches the framework is a kind of synergistic combination of inorganic silica, mesopores and organics, or that the mesoporous organosilica has the structure of a hybrid material even if Du et al. does not describe the composition using the identical terminology of the claim. Further, Du et al. at page 90, left column teaches one of ordinary skill in the art would interpret the material described by Du et al. as inorganic-organic hybrid materials, supporting the interpretation that Du et al. and MOONEY et al. as cited of record teaches elements that are arranged as required by the claim. Therefore the common features do not serve as the special technical features of a single general inventive concept for the reasons detailed in the Requirement for Restriction mailed 16 Aug 2022. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 28-32 and 34-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08 Sep 2022.

Applicant's election with traverse of species of immune stimulant species: monophosphoryl lipid A CMIPL), the agent to induce immunogenic death species: anthracycline; and the TLR9 ligand species: CpG oligonucleotide in the reply filed on 08 Sep 2022 is acknowledged.  The traversal is on the ground(s) that the disclosed species are related by having the same function.  This is not found persuasive because the common features do not serve as the special technical features of a single general inventive concept for the reasons detailed in the Requirement for Restriction mailed 16 Aug 2022 and as detailed above. Therefore while the species are related they are distinct because they do not share the same special technical features.
The requirement is still deemed proper and is therefore made FINAL.

Search and examination has expanded to include the species of TLR4 ligand of lipopolysaccharide (LPS) and β-defensin 2.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
In this case, a list of references is included in the specification at page 45-48 but not submitted for consideration in a proper information disclosure statement.

Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 recites at line 2 "SD-101AS15". This appears to be a typographical error for two elements of SD-101 and AS15 based on the recitation at paragraph 5 of the specification. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites a listing of TLR9 ligands including the elements of SD-101AS15 (interpreted as the two elements of SD-101 and AS15 as above), GNKG168, PF-3512676, ISS 1018, IMO-2055, CpG-28, and EMD120108. Claim 9 recites a listing of TLR4 ligands including the elements of AS15, ER111232, ER111233, ER112040, ER111230, ER112231, ER112093, ER112049, ER112047, ER112066, ER113651, ER119327, ER803022, ER803732, and ER803789. The specification as filed and the state of the art before the time the invention was filed do not define the chemical structure or identity of these list elements. The specification at paragraph 5 lists the same names but does not provide further information regarding the chemical structure or identity of the listed names. For example, regarding SD-101, Kobayashi et al. (Sleep and Breathing, 2013, 17, p589-595, cited in PTO-892) describes SD-101 as a non-restrictive sheet-like medical device that measures sleep-disordered breathing using pressure sensors. (abstract) Browning et al. (Journal of Investigative Dermatology, 2017, 137 (5, supplement 1), pS120, abstract 696, cited in PTO-892) teaches a phase 3 ESSENCE study of SD-101 assessing the efficacy and safety of SD-101 in pts diagnosed with epidermolysis bullosa (EB). Browning et al. teaches SD-101 is known as a 6.0% allantoin cream. (abstract) Therefore the name SD-101 does not clearly and unambiguously define a single compound or composition within the pertinent medical or pharmaceutical arts. Regarding AS15, Garcon et al. (Journal of Applied Toxicology, 2016, 36, p238-256, cited in PTO-892) describes a GSK proprietary AS15 immunostimulant is composed of 3-O-desacyl-4′-monophosphoryl lipid A (monophosphoryl lipid A; MPL), QS-21 (extract from the soap bark tree [Quillaja saponaria]) and a synthetic oligodeoxynucleotide containing unmethylated CG dinucleotides (CpG ODNs 7909), in a liposomal formulation, (page 238, left column, paragraph 2) or that the name AS15 is a proprietary name belonging to GSK. Regarding ER111232, Hawkins et al. (JPET, 2002, 300, p655-661, cited in PTO-892) describes a series of novel, synthetic compounds containing lipids linked to a phosphate-containing acyclic backbone shown to have similar biological properties to lipopolysaccharide (LPS). (page 655, abstract) Hawkins et al. lists names such as ER111232 as being described in a manuscript in preparation. (page 656, left column, paragraph 2) Hawkins et al. describes certain compounds such as ER111232 at table 1 and figure 1, but does not provide a description for the compounds ER111233, ER112040, ER111230, ER112231, ER112093, ER112049, ER112047, nor is it clear how such compounds are related systematically to the disclosed compounds. (page 657, table 1 and figure 1)
Regarding claims 5 and 9 detailed above, MPEP 2173.05(a) provides "The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311." MPEP 2173.05(t) provides "Chemical compounds may be claimed by a name that adequately describes the material to one skilled in the art. See Martin v. Johnson, 454 F.2d 746, 172 USPQ 391 (CCPA 1972). A compound of unknown structure may be claimed by a combination of physical and chemical characteristics. See Ex parte Brian, 118 USPQ 242 (Bd. App. 1958). " MPEP 2173.05(u) provides “If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).” In this case the chemical compounds are claimed by a name, such as SD-101 or ER111233, however these names do not adequately describe the material to one skill in the art in a manner that is not ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention. Further, the names recited are proprietary names belonging to certain sources of the material or product, not trivial or non-systematic chemical names, and for reasoning similar to that of trade names they do not comply with the requirements of the 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph to identify or describe the material or product.
Claim 5 recites "The nanoparticle of claim 4 wherein the TLR9 ligand comprises CpG oligonucleotides, SD-101AS15, ... or BCG." (emphasis added) Claim 9 recites "The nanoparticle of claim 2 wherein the TLR4 ligand comprises monophosphoryl lipid (MPL)-A, ... or ER803789." (emphasis added) MPEP 2117 at I. provides "Claim language defined by a Markush grouping requires selection from a closed group "consisting of" the alternative members." Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, at 1280, 67 USPQ2d 1191, at 1196 (Fed. Cir. 2003) and "Treatment of claims reciting alternatives is not governed by the particular format used (e.g., alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C")" In this case claims 5 and 9 recite alternative members using the open language of "comprises". As detailed herein, the recitation of elements that are not clearly defined further renders these Markush claims indefinite because it is unclear what is required of the specified alternatives in view of the open language of "comprises". 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4-5, 9-10, 13-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (Biomaterials, 2016, 91, p90-127, provided by Applicant in IDS filed 04 Sep 2020) in view of MOONEY et al. (WO 2018/026884 A1, published 08 Feb 2018, provided by Applicant in IDS filed 04 Sep 2020).
Du et al. teaches monodispersed nanoscale periodic mesoporous organosilica nanoparticles (PMO NPs) and organo-bridged mesoporous silica nanoparticles (MSNs)  as therapeutic agent delivery system. (page 90, abstract) Du et al. teaches the embodiments of doxorubicin and bleomycin, two typical aromatic anticancer drugs, loaded onto the mesoporous organosilica nanoparticles. (paragraph spanning page 106-107) Du et al. teaches the embodiment of phenylene (-C6H4-) bridged silsesquioxane frameworks. (page 92, right column, paragraph 1) Du et al. teaches the embodiment where the anthracycline doxorubicin (DOX) is linked to the framework of benzene-hollow mesoporous organosilica nanoparticles (HMONs) in a pH sensitive manner. (page 110, figure 12) Du et al. teaches the embodiments of benzene-PMO NPs with a size of 50 nm, and thioether&benzene-hybridized HMONs with a size ca. 250 nm. (page 109, left column) Du et al. teaches the embodiment of benzene-PMO NPs with large pore size of 7.6 nm. (page 111, right column) Du et al. teaches PMO NPs and organo-bridged MSNs exhibit high drug loading capacity and a framework-induced stimuli-responsive drug release behavior, thus having great potential to be employed as carrier platform to construct advanced drug delivery nanosystems. For example, DOX-loaded ethene&thioether-PMO NPs or nanorods with pH-responsive drug release property efficiently induced 70-80% of MCF-7 breast cancer cell death in vitro after 72 h. (paragraph spanning pages 117-118) Du et al. teaches for in vivo chemotherapy toward tumor, the EPR effect has been considered as a key rationale for passive targeting of NPs to tumor cancer cells, which allows NPs of size 10-400 nm to extravasate from the abnormal vascular structure of tumor into the interstitial space of solid tumor tissue, and accumulate in the interstitial tumor space. (page 118, right column, paragraph 2) Du et al. teaches quick drug release is a long-standing formulation challenge of nanocarriers (e.g., drug adsorbed in MSNs or encapsulated in polymeric or liposomal NPs), which gives rise to undesirable dose dumping and reduced long-term therapeutic efficacy. (page 106, right column, paragraph 2) Du et al. teaches protein/gene therapy is considered to be a significant and promising strategy for the treatment of cancer and genetic diseases, and the development of protein/gene delivery nanosystems largely determines the efficiency of the therapy. Du et al. teaches the embodiment of thioether-bridged MSNs with small particle sizes (ca. 30 nm) and large mesopores (8e13 nm) exhibited a much enhanced loading capacity (66.67 mg/mg) of plasmid DNA (pUC57 DNA, M.W. = 2710 bp), efficient protection of plasmid DNA from nuclease-mediated degradation, and intra-nuclear high plasmid transfection efficiency. (page 122, left column) 
Du et al. does not specifically disclose the mesoporous hybrid siliceous nanoparticle comprising an immune stimulant and an agent to induce ICD. (claim 1) Du et al. does not specifically disclose the mesoporous hybrid siliceous nanoparticle further comprising a TLR9 ligand. (claim 4) Du et al. does not specifically disclose the nanoparticle further comprising a lipid layer. (claim 19) 
MOONEY et al. teaches compositions for eliciting an immune response to an antigen, such as cancer and microbial antigens. (abstract) MOONEY et al. teaches in various embodiments the device comprises an immunostimulatory compound, a compound that induces immunogenic cell death of a tumor cell, and combinations thereof. (page 27, lines 25-30) MOONEY et al. teaches in certain embodiments, the immunostimulatory compound comprises a toll-like receptor (TLR) agonist, a stimulator of interferon gene (STING) agonist, and/or mesoporous silica. MOONEY et al. teaches the TLR agonist includes TLR4 or TLR9 agonists. In non-limiting examples the device comprises TLR agonist such as monophosphoryl lipid A (MPLA), lipopolysaccharide (LPS), murine β-defensin 2, or a CpG oligonucleotide. (page 28, lines 1-15) MOONEY et al. teaches in some embodiments the immunostimulatory compound is CpG, polyinosine-polycytidylic acid (poly (I:C)) PEI-poly (I:C), polyadenylic-polyuridylic acid (poly (A:U)), PEI-poly (A:U), double stranded ribonucleic acid (RNA), monophosphoryl lipid A (MPLA), or Imiquimod. (page 37, line 25) MOONEY et al. teaches aspects of the present subject matter include compounds that induce immunogenic cell death. Such chemotherapeutic agents include members of the anthracycline class of compounds, e.g., doxorubicin. (page 59, lines 10-15) MOONEY et al. teaches the CpG oligonucleotides are TLR9 agonists. (table at page 81; page 83, lines 5-20) MOONEY et al. teaches various embodiments include the use of delivery vehicles comprising mesoporous silica rods. (page 114, line 20) 
It would have been obvious to one of ordinary skill in the art before the time the invention was filed to combine Du et al. in view of MOONEY et al. to combine the mesoporous organosilica nanoparticles as a therapeutic agent delivery system for anticancer drugs taught by Du et al. with the compositions for eliciting an immune response to an antigen such as cancer taught by MOONEY et al. to provide a combined therapeutic agent delivery system. One of ordinary skill in the art would have been motivated to combine Du et al. in view of MOONEY et al. with a reasonable expectation of success because Du et al. teaches the mesoporous organosilica nanoparticles for delivery of the anthracycline doxorubicin or for delivery of nucleic acids, and MOONEY et al. teaches the composition comprising non-limiting examples of a TLR agonist such as monophosphoryl lipid A (MPLA), lipopolysaccharide (LPS), murine β-defensin 2, or a CpG oligonucleotide, provides guidance for selecting the immunostimulatory compound to be CpG oligonucleotide or MPLA, teaches in some aspects the composition comprises compounds that induce immunogenic cell death such as the anthracycline doxorubicin, and teaches various embodiments include the use of delivery vehicles comprising mesoporous silica rods. One of ordinary skill in the art would have had a reasonable expectation of success for combining Du et al. in view of MOONEY et al. because Du et al. teaches the mesoporous organosilica nanoparticles are therapeutic agent delivery system compatible with both anthracyclines such as doxorubicin and nucleic acids, and MOONEY et al. providing guidance for selecting the composition comprising MPLA, CpG oligonucleotides, and anthracyclines such as doxorubicin teaches the composition formulated with delivery vehicles comprising mesoporous silica rods, suggesting a reasonable expectation of success to combine the teachings to arrive at a combined formulation for the same purpose of therapeutic treatment of cancer. Regarding claim 15, Du et al. provides guidance for selecting the diameter of the nanoparticle or the diameter of the pores. Regarding claim 19, Du et al. teaches quick drug release is a long-standing formulation challenge of nanocarriers such as the formulation of liposomal NPs, suggesting it would have been routine experimentation for one of ordinary skill in the formulation arts to formulate the composition as a liposome which comprises a lipid layer. 

Conclusion
No claim is found to be allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623